AO 2458 (Rev. 09/1 9)   Judgment in a Criminal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                        Eastern Di strict of North Carolina
                                                                             )
              UNITED STAT ES O F A MERICA                                    )         JUDGMENT IN A CRIMINAL CASE
                                    v.                                       )
                           AARON BELL                                        )
                                                                                       Case N umber: 7:20-CR-104-1-M
                                                                             )
                                                                             )         USM N umbe r: 02152-509
                                                                             )
                                                                             )          Joshua Brian Howard
                                                                             )         Defendant' s Attorney
THE DEFENDANT:
~ pleaded guil ty to count(s)            1 and 3 of Indictment
D pleaded nolo contendere to coun t(s)
  which was accepted by the court.
D was fo und guilty on count(s)
  after a plea of not guilty .

The defendant is adjudicated guil ty of these offenses:

Title & Section                    Nature of Offense                                                           Offense Ended
21 U.S.C. § 841 (a)(1 ),           Distribution of a Quantity of Heroin                                         5/15/2020
21 U.S.C. § 841(b)(1){C)




       The defendant is sentenced as prov ided in pages 2 throug h          _ _9_ _ of this judgment. T he sentence is imposed pursuant to
the Sentencing Reform Act of 1984 .
D The defendant has been fo und not guil ty on count(s)

~ Coun t(s)                                               ~ is
                -2 -
                   of Indictment                                     D are di smissed on the motion of the United States.
                      ----------
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mail ing address until all fi nes, restitution, costs, and special assess ments imposed by th is judgment are fu lly paid. Ifo rdered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in ecoi1om1c circumstances.

                                                                             1/6/2021
                                                                            Date of Imposition of Judgment



                                                                          ~ I [ rV/µv, '?L
                                                                           Signature of Judge




                                                                             RICHARD E. MYERS II , CHIEF UNITED STATES DISTRICT JUDGE
                                                                            Name and Title of Judge




                                                                            Date   1       1




                          Case 7:20-cr-00104-M Document 42 Filed 01/06/21 Page 1 of 9
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet IA
                                                                            Judgment-Page _ _ of
DEFENDANT: AARON BELL
CASE NUMB ER: 7:20-CR-104-1-M

                                            ADDITIONAL COUNTS OF CONVICTION

Title & Section                   Nature of Offense                     Offense Ended
18 U.S.C. § 922(g)(1) ,            Possession of a Firearm by a Felon    5/15/2020
18 U.S.C. § 924(a)(2)




                        Case 7:20-cr-00104-M Document 42 Filed 01/06/21 Page 2 of 9
AO 2458 (Rev. 09/ 19) Judgment in Cri minal Case
                      Sheet 2 - Imprisonment

                                                                                                       Judgment -   Page   - ~3-   of   9
 DEFENDANT: AARON BELL
 CASE NUMBER: 7:20-CR-104-1-M

                                                              IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 Counts 1 and       3:   48 months on each count, to be served concurrently




      ~ The court makes the fo ll owing recommendations to the Bureau of Prisons:
         Placement at FCI Butner or facility close to family.
        Vocational training/educational opportunities - specifically barber and truck driving if available
         Mental health assessment and most intensive treatment available
         Most intensive drug treatment

      liZ!   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
             D at                                  D   a.m.     D p.m.       on

             D as notified by the United States Marshal.

     .D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
 I have executed this judgment as follows :




             Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ __ _ , with a certified copy of thi s judgment.



                                                                                                    UN ITED STATES MARSHAL


                                                                           By
                                                                                                DEPUTY UNITED STATES MARSHAL




                          Case 7:20-cr-00104-M Document 42 Filed 01/06/21 Page 3 of 9
AO 245B (Rev. 09/1 9)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                             Judgment- Page _ _ _ of
DEFENDANT: AARON BELL
CASE NUMB ER: 7:20-CR-104-1-M
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you w ill be on supervised re lease fo r a term of:

 3 years on Count 1 and a term of 3 years on Count 3, all such terms to run concurrently




                                                       MANDATORY CONDITIONS
1.     You must not commi t anoth er federal, state or local crime.
2.   . You must not unlawfu ll y possess a contro lled substance.
3.     Yo u must refrain fro m any unlawful use ofa controlled substance. You must submi t to one drug test w ith in 15 days of release fro m
       impri sonment and at least two peri odi c drug tests th ereafter, as determin ed by the co urt.
                D T he above drug testing condition is suspended, based on the co urt's detennination th at you
                    pose a low risk o f future substance abuse. (check if applicable)
4.      D You must make restitution in acco rdance w ith 18 U.S.C. §§ 3663 and 3663A or any other statute authoriz ing a sentence of
            resti tution. (check if applicable)
5.      !i1 Yo u must cooperate in the collectio n of DNA as directed by the probation officer. (check if applicable)
6.     D Yo u must comply w ith the requirements of th e Sex Offender Registration and Notificati on Act (34 U.S.C . § 2090 1, et seq.) as
           directed by th e pro bati on offi cer, th e Bureau of Prisons, or any state sex offender registrati on agency in the location where yo u
           reside, work, are a student, or were conv icted of a qu alify ing offense. (check if applicable)
7.     D   You must partici pate in an approved program fo r domestic v iolence. (check if applicable)

Yo u must comply with the standard conditions th at have been adopted by thi s court as we ll as w ith any other conditions on th e attached
page.




                          Case 7:20-cr-00104-M Document 42 Filed 01/06/21 Page 4 of 9
AO 2458 (Rev. 09/19)      Judgment in a Criminal Case
                          Sheet 3A - Supervised Release
                                                                                                    Judgment- Page                 of - - - - - - ' ' - - - -
DEFENDANT: AARON BELL
CASE NUMBER: 7:20-CR-104-1-M

                                          STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behav ior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.        You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
          release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
          frame.                                                                                                                        ·
2. '      After initially reporting to the probation office, you will receive instructions from the court or the probation officer abo ut how and
          when you must report to the probation officer, and you must report to the probation officer as instructed.
3.        You must not knowingly leave the federal judicial district where you are autho ri zed to reside without first getting permission from the
          court or the probation officer.
4.        You must answer truthfully the questions asked by your probation officer.
5.        You must live at a place approved by the probation officer. lfyou plan to change where you li ve or anything about your living
          arrangements (such as the people you li ve with), you must notify the probation officer at least 10 days before the change. If notifying
          the probation officer in advance is not possible due to unanticipated circumstances, yo u must notify the probation officer within 72
          hours of becoming aware of a change or expected change.
6.        You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
          take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. ,      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
          doing so. If you do not have full-time employment yo u must try to find full-time employment, unless the probation officer excuses
          you from doing so. lfyou plan to change where you work or anything about your work (such as your position or your job
          responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least I 0
          days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
          becoming aware of a change or expected change.
8.        You must not communicate or interact with someone yo u know is engaged in criminal activity. If you know someone has been
          convicted of a felony, you must not knowingly communicate or interact with that person without first getti ng the permission of the
          probation officer.
9.        If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours. .
10.       You must not own, possess, or have access to a firearm , ammun ition, destructive device, or dangerous weapon (i.e., anything that was
      ·   designed, cir was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.       You must n.o t act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
          first getting the permission of the court.
12.       If the probation officer determines that yo u pose a risk to another person (including an organization), the probation officer may
          require yo u to notify the person about the risk and you must comply with that instruction . The probation officer may contact the
          person and confirm that you have notified the person about the risk.
13.       You must follow the instructions of the probation officer related to the cond itions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                         Date
                                                                                                                     - -- - - - - - - - - - -




                          Case 7:20-cr-00104-M Document 42 Filed 01/06/21 Page 5 of 9
AO 245B (Rev. 09/1 9)   Judgment in a Crimi nal Case
                        Sheet 3C - Supervi sed Release
                                                                                            Judgment-Page _ _ of
DEFENDANT: AARON BELL
CASE NUMBER: 7:20-CR-104-1-M

                            ADDITIONAL STANDARD CONDITIONS OF SUPERVISION
 The defendant shall not incur new credit charges or open additional lines of credit without approval of the probation office.

 The defendant shall provide the probation office with access to any requested financial information .




                        Case 7:20-cr-00104-M Document 42 Filed 01/06/21 Page 6 of 9
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 30 - Supervised Release
                                                                                            Judgment- Page __J__ of
DEFENDANT: AARON BELL
CASE NUMBER: 7:20-CR-104-1-M

                                          SPECIAL CONDITIONS OF SUPERVISION
 The defendant shall participate as directed in a program approved by the probation office for the treatment of narcotic
 addiction, drug dependency, or alcohol dependency which will include urinalysis testing or other drug detection measures
 and may require residence or participation in a residential treatment facility.

 The defendant shall participate in a program of mental health treatment, as directed by the probation office.

 The defendant shall consent to a warrantless search by a United States Probation Officer or, at the request of the
 probation officer, any other law enforcement officer, of the defendant's person and premises, including any vehicle , to
 determine compliance with the conditions of this judgment.

 The defendant shall cooperate in the collection of DNA as directed by the probation officer.




                        Case 7:20-cr-00104-M Document 42 Filed 01/06/21 Page 7 of 9
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                                 Judgment -   Page       8    of        9
 DEFENDANT: AARON BELL
 CASE NUMBER: 7:20-CR-104-1-M
                                                 CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalti es under the schedu le of payments on Sheet 6.


                        Assessment               Restitution                      Fine                    AV AA Assessment*              JVTA Assessment**
 TOTALS              $ 200.00                $                              $     2,000.00            $                              $



 D      The determination ofrestitution is defen-ed until       -----
                                                                                    . An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.

 D      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

          If the defendant makes a partial payment, each payee shall receive an approximately propo1iioned payment, unless specified otherwise in
        . the priority order or percentage payment column below. However, pursuant to 18 U.S.C . § 3664(1), all nonfederal victims must be paid
          before the United States is paid.

 Name of Payee                                                     Total Loss** *                     Restitution Ordered            Priority or Percentage




 TOTALS                                $                            0.00               $                        0.00
                                                                                           - - - - - -- -- -

 D       Restitution amount ordered pursuant to plea agreement $

 D       The defendant must pay interest on restitutio n and a fine of more than $2,500, un less the restitution or fine is paid in fu ll before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C . § 3612(f). A ll of the payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to 18 U .S.C. § 36 12(g).

 fill    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         Ill   the interest requirement is waived for the         fill     fine     D restitution .
         D the interest requirement for the          D     fine          D restitution is modified as follows :

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 20 18, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015 , Pub. L. No. 114-22 .                                                       ·
 ***.Findin gs for the total amount of losses are required under Chapters 109A, 110, I JOA, and 11 3A of Title 18 fo r offenses committed on
 or after September 13, 1994, but before April 23, 1996.




                          Case 7:20-cr-00104-M Document 42 Filed 01/06/21 Page 8 of 9
AO 2458 (Rev . 09/19)   Judgment in a Criminal Case
                        Sheet 6 - Schedu le of Payments

                                                                                                            Judgment -   Page ___9_ of           9
 DEFEN DANT: AARON BELL
 CASE NUMBER: 7:20-CR-104-1-M


                                                           SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay , payment of the total criminal monetary penalties is due as follows:

 A      O Lump sum payment of$                                   due immediately, balance due

             O     not later than                                    , or
             O     in accordance with      O C,           O D,   O    E,or    O F below; or
 8      0    Payment to begin immediately (may be combined with              oc,      0 D, or     O F below); or
 C      O Payment in equal            _ _ _ _ _ (e.g., weekly, month~v. quarterM installments of $ _ _ _ over a period of
                             (e.g. , months or years), to commence _ __ __ (e.g. , 30 or 60 days) after the date of this judgment; or

 D      O Payment in equal                              (e.g.. weekly, monthly, quarter(y) installments of $     over a period of
                                                                                                             ---
                             (e.g. , months or years), to commence _ _ _ __ (e.g. , 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E      O Payment during the tenn of supervised release wi ll commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F      ~    Special instructions regarding the payment of criminal monetary penalties:
              The special assessment in the amount of $200.00 shall be due in full immediately. Payment of
              the total fine shall be due in full immediately.



 Unless the court has expressly ordered otherwise, ifthisjudgment imposes impri sonment, paymentofcriminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibi lity Program, are made to the clerk of the court.

The defendant shall recei ve credit for all payments previously made toward any criminal monetary penalties imposed.




 0 · Joint and Several

        Case Number
        Defendant and Co-Defendant Names                                                Joint and Several                 Corresponding Payee,
        (including defendant number)                         Total Amount                   Amount                            if appropriate




 0      The defendant shall pay the cost of prosecution.

 0      The defendant shall pay the following court cost(s):

 i;zJ   The defendant shall forfeit the defendant's interest in the following property to the United States:
        The defendant shall forfeit to the United States the defendant's interest in the property specified in the Preli minary Order
        of Forfeiture entered on October 26, 2020 at DE #30.

 Payments shall be applied in the following order: ( I) assessment, (2) restitution principal , (3) restitution interest, (4) AV AA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution , (8) JVTA assessment, (9) penalties, and ( 10) costs, including cost of
 prosecution and court costs.




                         Case 7:20-cr-00104-M Document 42 Filed 01/06/21 Page 9 of 9
